                                  Case 19-10872-KG                 Doc 1      Filed 04/22/19           Page 1 of 16




United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number ~rtk~own~                                                     Chapter      11
                                                                                                                       ❑ Check if this an
                                                                                                                         amended filing




Official Form 201
Volunfiary Petition for Non-Individuals Filing for Bankruptcy                                                                                       4/19

                                                                                                                           and case number (if known).
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name
For more information, a separate document,Instructions for   Bankruptcy   Forms  for Non-Individual s, is available.


1.    Debtor's name               Fuse, LLC


2.    All other names debtor      FKA     SiTV, LLC
      used in the last 8 years    FKA     SiTV, Inc.
      Include any assumed         FKA     NY Fuse, LAC
      names, trade names and      AKA     nuvoty
      doing business as names

 3.   Debtor's federal
      Employer Identification     XX-XXXXXXX
      Number(EIN)


 4.   Debtor's address            Principal place of business                                   Mailing address, if different from principal place of
                                                                                                business

                                  700 North Central Avenue
                                  Suite 600
                                  Glendale, CA 91203
                                  Number, Street, City, State &ZIP Code                         P.O. Box, Number, Street, City, State &ZIP Code

                                  Los An                                                        Location of principal assets, if different from principal
                                  County                                                        place of business

                                                                                                 Number, Street, City, State &ZIP Code


 5.   Debtor's website (URL)       www.fuse.ty


 6.   Type of debtor               ■ Corporation (including Limited liability Company(LLC) and Limited Liability Partnership (LLP))
                                   ❑ Partnership (excluding LLP)
                                   ❑ Other. Specify:




                                                                                                                                                   page 1
  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                           Case 19-10872-KG               Doc 1         Filed 04/22/19             Page 2 of 16
Debtor      Fuse. LLC                                                                                    Case number (if known)



7.   Describe debtor's business A. Check one:
                                           ❑ Heaith Care Business(as defined in 11 U.S.C. § 101(27A))
                                           ❑ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))
                                           ❑ Railroad (as defined in 11 U.S.C. § 101(44))
                                           ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           ❑ Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           ■ None of the above

                                           B. Check all that apply
                                           ❑ Tax-exempt entity (as described in 26 U.S.C. §501)
                                           ❑ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           ❑ Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                           C. NA~CS (North American Industry Classification System)4-digit code that best describes debtor.
                                              See http://vuww.uscourts.gov/four-digit-national-association-naics-codes.
                                                   5152


8.   Under which chapter of the             Check one:
     Bankruptcy Code is the                 ❑Chapter 7
     debtor filing?
                                            ❑ Chapter 9
                                            ■ Chapter 11. Check all that apply:
                                                                ❑    Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                     are less than $2,725,625(amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                ❑    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51 D). If the debtor is a small
                                                                     business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                     statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                     procedure in 11 U.S.C. § 1116(1)(8).
                                                                ■    A plan is being filed with this petition.

                                                                ■    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                     accordance with 11 U.S.C. § 1126(b).
                                                                D    The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                     Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                     attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                     (Official Form 201 A) with this form.
                                                                ❑    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            ❑ Chapter 12



9.       Were prior bankruptcy          ■ No.
         cases filed by or against
         the debtor within the last 8 ❑Yes.
         years?
         If more than 2 cases, attach a                                                                                            Case number
                                              District                                        When
         separate list.
                                              District                                        When                                 Case number


 10. Are any bankruptcy cases               ❑ No
     pending or being filed by a
     business partner or an                 ■Yes.
     affiliate of the debtor?
         List ail cases. If more than 1,                                                                                          Relationship            Affiliate
                                                     Debtor     See Rider 1
         attach a separate list
                                                     District   Delaware                       When                               Case number, if known




                                                                                                                                                                  page 2
  Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                 Case 19-10872-KG                   Doc 1       Filed 04/22/19            Page 3 of 16
Debtor                                                                                           Case number (if known)
          Fuse, LLC
          Name


11. Why is the case filed in    Check all that apply:
    this district?
                                ~      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                ❑      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or      ■ No
    have possession of any
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal   ❑Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention?(Check all that apply.)
                                           ❑ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                           ❑ It needs to be physically secured or protected from the weather.
                                           ❑ It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                            ~ivzstach, seaso~~al goods, meat, dairy Produce, or s~curlties_related assets or ether onti~ns).
                                           ❑ Other
                                           Where is the property?
                                                                            Number, Street, City, State &ZIP Code
                                           Is the property insured?
                                           ❑ No
                                           ❑ Yes. Insurance agency
                                                        Contact name
                                                        Phone



          Statistical and administrative information

13. Debtor's estimation of               Check one:
    available funds
                                         ■ Funds will be available for distribution to unsecured creditors.
                                         ❑ After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of          ❑ 1.49                                          ❑ 1,000-5,000                              ❑ 25,001-50,000
    creditors                    ~ 50_gg                                         ❑ 5001-10,000                              ❑ 50,001-100,000
                                 C] 100-199                                      ❑ 10,001-25,000                            ❑More than100,000
                                 ■ 200-999


15. Estimated Assets             ❑ $0 - $50,000                                  ❑ $1,000,001 - $10 million                 D $500,000,001 - $1 billion
                                 ❑ $50,001 - $100,000                            ❑ $10,000,001 - $50 million                ❑ $1,000,000,001 - $10 billion
                                 ❑ $100,001 - $500,000                           ❑ $50,000,001 - $100 million               ❑ $10,000,000,001 - $50 billion
                                 ❑ $500,001 - $1 million                         ■ $100,000,001 - $500 million              ❑More than $50 billion


 16. Estimated liabilities       ❑ $0 - $50,000                                  ❑ $1,000,001 - $10 million                 ❑ $500,000,001 - $1 billion
                                 ❑ $50,001 - $100,000                            ❑ $10,000,001 - $50 million                ❑ $1,000,000,001 - $10 billion
                                 ❑ $100,001 - $500,000                           ❑ $50,000,001 - $100 million               ❑ $10,000,000,001 - $50 billion
                                 ❑ $500,001 - $1 million                         ■ $100,000,001 - $500 million              ❑More than $50 billion




                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
  Official Form 201
                                Case 19-10872-KG                   Doc 1         Filed 04/22/19             Page 4 of 16

Debtor                                                                                            Case number (il known)
          Fuse, LLC                                                                                                        __
         Name



          Request for Relief,[7eciaration, and S(gnatures

WARNING -- Bankruptcy fraud is a serious cxims. Making a false sialement in connection with a bankruptcy case can result in fines up to ~5p0,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341. 1519, and 3571.

77. peciaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11. United States Cade, specified in This petition.
    representative of debtor
                                   have been authorized to file this peGiion on behalf of the debkor.

                                   have examined the information in this petition and have a reasonable beliefthat the information is trued and correct.

                                   declare under penal of perjury that the foregoing is true and correct.

                                  Executed on            ~~`     ~~
                                                        lDD/YYYY

                              x                   ~                  --~~,                               Miyuei Roggero
                                  Signature     out" harized r presentative ofdebtor                     Printed name

                                  Title   Chief Financial t3fficer and Secretary,__




                                                                                                           Date      h''~~ t ~~                               ..
1$. Signature of attorney     X ..1S1_ JariTes_E.__.O..NeilL-.-.-_--_..__-------                                  — —
                                 Signature of attorney for debtor                                                 M / QD / YYYY

                                  James ~. C?'Neill
                                  Printed name

                                  Pachuisk~ Stang Ziehl & .!ones LLP
                                  Firm name

                                  919 N. Market Street
                                  17th Floor
                                  Wi(mington,_DE 19899
                                  Number, Street, City, Slate &ZIP Code

                                  Contact phone      302-652-41UU                 Email address     )otteill@pszjtaw com


                                  4042 DE
                                  Bar number and State




 O~cial Farm 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 pa9~ ~
                                Case 19-10872-KG                           Doc 1         Filed 04/22/19          Page 5 of 16




Official Farm 202
Declaration Under Penalty of Peru                                                            for Non-individual Debtors                           ,21,5
                                                                                                                          sign and submit this
An individ~at wrho is authorized to act an behalf of a non-individual dQbtor, such as a cor~oratiorr or partnership, must
                                                                                                                            document, and any
farm for the schedules of assets and liabilities, any afher document#hat requires a declaration that is not included in the
                                                                                                                             of the document,
amendments of those documents. This form must state the individual's position or relationship to th+a debtor, the identity
and the date. Bankruptcy Rules 1008 and 9011.
                                                                                                               money or property by fraud En
WARNING -• Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
                                                                                                                  18 U,S,C.§§ 152, 1341,
connection with a bankruptcy.case can result in finas up to $500,000 or imprisonment for up to ZO years, or both.
1519, and 3571.


                Declaration and signature

                                                                                                                     of the partnership; ar another
       i am the president, another o~cer, or an authorized agent of the corporation; a m~mb2r ar an authorized agent
       individual serving as a representative of the debtor in this ease.
                                                                                                              information is true and correct:
        have examined -the information in the documents checked below and I have a reasonable belief that the

        ❑         Schedule AfB: Assets-Rea!and Persona!Properly (Official Farm 248AlB)
        ❑         Schedule D: Creditors Who Nave Claims Secured by Property (QNcial Form 206x)
        p         Schedule FJF: Creditors Who Nave Unsecured Claims (Official Form 206EtF}
        ❑         Schedule G; Executory Contracts and Unexpired Leases(Official Form 206G)
        Q         Schedute H.• Codebtors (O~ciai dorm 206Fi)
        Q         Summary of Assets and Liabilitiesfor Non-individuals (Official Form 206Sum}
        ❑         Amanded Schedule
                                                                                                                                    (Official Form 204)
        ~         Chapter 7 7 or Chapter9 Cases: List of Creditors 1Nho i-iave the 20 Largest Unsecured Claims and Are Not Insiders
        ~         Otherdocurnenfithat requires a declaration    Corporate Ownership Statement; Equity Holders list; Creditor Matrix
                                                                            Certification

         declare under penal of perjury that the foregoing is true and correct

        Executed on         ~ ~~~~               r~                  X                                "`"          f
                                                                         Signa re of i   iv ua sign   on behalf of dabtor

                                                                         Mig}fie! Roggero _. _---                                                 __
                                                                         Printed name

                                                                         Chief Financial Officer and Seerefary          _ _
                                                                         Position o~~ relat'ionsf~ip to deUtor




Official Form 202                                             Declaration Under Penatfy of Perjury far Han-Individual Debtors
                                                                                                                                         Oest Casa Fiankmptcy
Sokware Crpynght(o} 1g~J6.2018 Best Case, LC.0 - vnvw.bestcasa.com
                Case 19-10872-KG         Doc 1     Filed 04/22/19      Page 6 of 16




                                      Rider 1 to Voluntary Petition

        On the date hereof, each of the affiliated.entities listed below, including the debtor in this
chapter 11 case (collectively, the "Debtors"), filed a petition in this Court for relief under chapter
11 of title 11 of the United States Code. Contemporaneously with the filing of their petitions, the
Debtors filed a motion requesting an order authorizing joint administration of the cases with that
of Fuse, LLC,the Lead Debtor for administrative purposes only.


FM Networks LLC
Fuse Finance, Inc.
Fuse Holdings LLC
ruse Media,inc.
Fuse Media, LLC
Fuse, LLC
JAAM Productions, LLC
Latino Events LLC
SCN Distribution, LLC




DOGS SP:98993.129402/001
                  Case 19-10872-KG         Doc 1     Filed 04/22/19     Page 7 of 16




                                     WRITTEN CONSENT OF
                                        SOLE MEMBER
                                                OF
                                            I'USE,I,I.0
                              (a Delaware Limited Liability Company)

       The undersigned, being the sole member of Fuse, LLC, a Delaware limited liability
company f/k/a SiTV, LLC, does hereby consent to the adoption of the following resolutions in
accordance with its Limited Liability Company Agreement dated June 25, 2014 and the
Delaware Limited Liability Company Act:

                WIiEFcEt~S, the sole member the "Sole IVlember") of ruse, "L"LL, a
         Delaware limited liability company f/k/a SiTV, LLC (the "Company"), has
         considered the financial and operational aspects ofthe Company's business;

                 WHEREAS,the Sole Member has reviewed the historical performance of
         the Company, the market for the Company's products and services, and the
         current and long-term liabilities ofthe Company;

                 WHEREAS,the Sole Member has, over the last several months, reviewed
         the materials presented to it by the management of and the advisors to the
         Company regarding the possible need to undertake a financial and operational
         restructuring ofthe Company;

                 WHEREAS, the Sole Member has analyzed each of the financial and
         strategic alternatives available to it, including those available on a consensual
         basis with the principal stakeholders of the Company, and the impact of the
         foregoing on the Company's business and its stakeholders;

                 NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the
         Sole Member, it is desirable and in the best interests of the Company, its creditors,
         employees, and other interested parties that a petition be filed by the Company
         seeking relief under the provisions of chapter 11 of title 11 of the United States
         Code (the "Bankruptcy Code") in the United States Bankruptcy Court for the
         District of Delaware (the "San~-uptcy Court");

                RESOLVED, that the officers of the Company (each, an "Authorized
         Officer") be, and each of them hereby is, autl~,~~z:,€i ~r~ ~e~~a~f c~~ t~~ ~~rr~~a:~y t~
         execute, verify and file all petitions, schedules, lists, and other papers or
         documents, and to take and perform any and all further actions and steps that any
         such Authorized Officer deems necessary, desirable and proper in connection
         with the Company's chapter 11 case, with a view to the successful prosecution of
         such case;




DOGS LA:318940.1 29402/001
                 Case 19-10872-KG       Doc 1    Filed 04/22/19     Page 8 of 16




               RESOLVED,that the Authorized Officers, on behalf of the Company, are
        authorized, empowered and directed to retain the law firm of Pachulski Stang
        Ziehl &Jones LLP ("PSZ&J") as bankruptcy counsel to represent and assist the
        Company in carrying out its duties under chapter 11 of the Bankruptcy Code, and
        to take any and all actions to advance the Company's rights in connection
        therewith, and the Authorized Officers are hereby authorized and directed to
        execute appropriate retention agreements, pay appropriate retainers prior to and
        immediately upon the filing of the bankruptcy, and to cause to be filed an
        appropriate application for authority to retain the services ofPSZ&J;

                RESOLVED,that the Authorized Officers, on behalf of the Company, are
        authorized, empowered and directed to retain the services of FTI Consulting as
        the Company's financial advisor, effective as of the date the petition is filed, and
        in connection therewith, the Authorized Officers are hereby authorized and
        directed to execute appropriate retention agreements, pay appropriate retainers
        prior to and immediately upon the filing of the bankruptcy, and to cause to be
        filed an appropriate application for authority to retain the services of FTI
        Consulting;

                RESOLVED,that the Authorized Officers, on behalf of the Company, are
        authorized, empowered and directed to retain the services of KCC as the
        Company's claims, noticing, solicitation agent and administrative advisor,
        effective as of the date the petition is filed, and in connection therewith, the
        Authorized Officers are hereby authorized and directed to execute appropriate
        retention agreements, pay appropriate retainers prior to and immediately upon the
        filing of the bankruptcy, and to cause to be filed an appropriate application for
        authority to retain the services of KCC;

                RESOLVED,that the Authorized Officers of the Company be, and hereby
        are, authorized and directed to employ any other professionals necessary to assist
        the Company in carrying out its duties under the Bankruptcy Code; and in
        connection therewith, the officers of the Company are hereby authorized and
        directed to execute appropriate retention agreements, pay appropriate retainers
        prior to or immediately upon the filing of the chapter 11 case and cause to be filed
        appropriate applications with the Bankruptcy Court for authority to retain the
        services of any other professionals, as necessary, and on such terms as are deemed
        necessary, desirable and proper;

                RESOLVED,that the Authorized Officers be, and each of them hereby is,
        authorized on behalf of the Company to take any and all actions, to execute,
        deliver, certify, file and/or record and perform any and all documents, agreements,
        instruments, motions, affidavits, applications for approvals or rulings of
        governmental or regulatory authorities or certificates and to take any and all
        actions and steps deemed by any such Authorized Officer to be necessary or
        desirable to carry out the purpose and intent of each of the foregoing resolutions
        and to effectuate a successful chapter 11 case; and



DOCS LA:318940.129402/001
                  Case 19-10872-KG     Doc 1     Filed 04/22/19    Page 9 of 16




                 RESOLVED,that the Authorized Officers be, and each of them hereby is,
          authorized on behalf of the Company to take any and all actions and steps deemed
          by any such Authorized Officer to be necessary or desirable to the develop, file
          and prosecute to confirmation of a chapter 11 plan and related disclosure
          statement; and

                RESOLVED,that any and all actions heretofore taken by any Authorized
         Officer or the directors of the Company in the name and on behalf of the
         Company in furtherance of the purpose and intent of any or all of the foregoing
         resolutions be, and hereby are, ratified, confirmed, and approved in all respects.

                                     [Signature pagefollows)




DOCS LA:318940.1 29402/001
              Case 19-10872-KG               Doc 1     Filed 04/22/19            Page 10 of 16




                                                                                                  t of
       IN ~rt~ITNESS              HERE:(~~, the undersigned has duly executed this Written Consen
Sole iYfember as of                     ~'~-°~ ~,2Q19.




                                                     SOLE i1~~M~3~i2:

                                                     FUSE iVIED1A, L.LC (t7kla 5iTV Pviedi~i, LLC),
                                                     a Delaware limited liability company


                                                     gY ~                         ~......_.m.._..__._..........._
                                                     I~1am .Migu  el Rte 7gero
                                                     Title: Chief Financial Officer




                             SIGN~17'URE PAGE 70 t3'ItITTEN CONSENT'OF
                                    SDLE NIEMBE~'t OF FUSL', LLC




 DC)CS L~a~3189=10.1 Z9~#Q?/001
                                   Case 19-10872-KG                  Doc 1         Filed 04/22/19            Page 11 of 16


  Debtor name Fuse, LLC
  United States Bankruptcy Court for the: District of Delaware
                                                                                (State)
                                                                                                                                             ❑ Check if this is an
  Case number (If known): ~ g-                                                                                                                amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims (on a Consolidated Basis) and Are Not Insiders          ~Z~~s
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C.§ 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
laraest unsecured claims, on a consolidated basis.


   Name of cr~dfitor and comptefs             tame, Telephone num~r,and; ~Eature a# the claim Indicate if     Amount a# unsecured clatrt~
   rnaiifng address, including zip Cade      email address of creditor ~(fqr exampEs,teade 'ctatrri ~.>     :1# th$ claim is fully unsecuc~d, fti! En only unse~urett
                                             contact                   :debts, Ba~xk loans, ;contingent, < claim amounC. tf Gaim is partially secured, fill in fofal
                                                                         RrofessionaE         unt€quidated claim amouni and d~dcrction far value of cotiatarat '
                                                                       -ssruices, and        ~, cir dFspufed or setoff fa caEcutate unsecured claim.
                                                                       ~gavernment
                                                                                ~
                                                                       a CO(i#f3 S}                         i

                                                                                                                     TotaS claim, if   Dec3uctian for ;Unsecured cia3m
                                                                                                                      partially        value of
                                                                                                                     sBCUf$d           collateral or  ~
                                                                                                                i                      setoff
                                                                                                                's

1 IShowtime Networks Domestic              Tina TranAcquired
  2450 Colorado Ave, Suite 500             i'e1:310-264-3585Programming
  iSanta Monica, CA 90404                  rINA.TRAN@CBS.COM
  Buena Vista Television                   Kathleen Castano           uired                                                                           $402,266.00
  500 South Buena Vista Street             Tel: 321-939-7736          ;ramming
  Burbank, CA 91521-3933                   kathleen.z.castano@disney.

     niversal City Studios                   ,ttn: Michel Sziek                cquired                                                                 $386,733.34
     -oductions                              e):760-231-0800                   rogramming
       Rockefeller Plaza, 15 Floor E         iichal.szlek@nbcuni.com
     ew York, NY 10112
     ~mcast Spotlight            atherine Brooks                                 de Debt                                                               $170,105.17
                                 el: 1-888-877-9799
     3431 Collections Center Drive
     ~icago, IL 60693            atherine Brooks@comcas
                                ,com
   Metro Goldwyn Mayer Studios licholas Kaleel                                    uired                                                                SZso,000.00
   n c.                          e1: 3i0-586-8845                                 ;ramming
   ~ttn: Nicholas Kaleel         ~kaleel@mgm.com
   ?45 N. Beverly Drive
   3everly Hills, CA 90210-5317
   skin Gump Strauss Hauer      ra S. Dizengoff                                     ssional Fees                                                        $69,170.51
   one Bryant Park              -el:212-872-1000
   Sank of America Tower        dizengoff@akingump.com
   dew York, NY 10036-6745
   adobe Systems Incorporated    ax: 801-437-2883                               her                                                                         $60,000
   3900 Adobe Way                ;cordus@adobe.com
   _chi, UT 84043
   amencan Society Of           Ray Schwind                                     usic Licensing                                                          $59,819.46
   ~omposers, Authors And       Tel: 212-621-6461
   publishers                   rschwind@ascap.com
   L Lincoln Plaza
   Vew York, NY 10023
                                                                            Case 19-10872-KG                                                              Doc 1                         Filed 04/22/19                                              Page 12 of 16
 Debtor                            Fuse, LLC                                                                                                                                                                                  Case number ~rrk„oWn>~ g-

    ...........                                                                                                       _..
_. Atame of crecfitar and complete         ~1~~e,   tetephor~e nwmber,   and   Nature  ~t tine ciaim lnd'rcate if  Amount        ofi unsecuraci claim
   mailing atidregs, including zip CQc4e ~ $+'~~il address p# CretfiFtar     `(far ex~mpte, trade i'ciaim is       Ef ft~E claim isfully unseCtrred; fi{l En arty urjsecured
                                           cantsct                            debts, dank taans, Go~rrtin~ge~f, ~IaGrn amo~nt~ ~f claim is parliat~~ty secured, fifi in total '~
                                                                              prof~ss{Qnai           ~up>>yu~~~{~ ~~~~~ pint and cieduGiio~ forvalua of collateral
                                                                              services, and          ,ar disputed; or setoff #r~ cafeulake unsecured claim.
                                                                              goveenment
                                                                             ;e~intracks)               ~         z ........_. -     _..__.         ...._~  ,.. ..., .  __.. ......... .__....... i
                                                                                                     f
                                                                                                     t              Total   c{airr+, if    :Deduction      far      ~  Unsecured       claim
                                                                                                                     partially                 value of
                                                                                                                  i secured                    collateral ar
                                                                                                     4                                       i setoff               ~                             `
i jBroadcast Music, Inc.                ';John Polly                          Music Licensing ;                                             fi                      ~ $59,001.71
 i7 World Trade Center                                                                      ifel:615-401-2950
  250 Greenwich Street                                                                      upolly@bmi.com                                                                                                               '                                 ;                                     ~                                     ~
  New York, NY 10007-0030                                                                   ~                                                                                                                            !                                 ~                                                                           I
                                                                                                                                                                                                                                                                                                                                                     - - ------
0 Facebook Inc.                                                                                                                                                            Other                                         i                                 ~                                                                                           $40,000
  15161 Collections Center Drive                                                             ~                                                                                                                           ~                                 ~                                                                           ~

                                                                                                                   - - ..— __.
1 IEpicor Software                                                Fax. 512-356-0500                              Software                                                  i                                                                           $38,367.00
   PO Box 204768                                                 ~BusinessOps@epicor.com
   Dallas, TX 75320-4768                                         j                                                                          ~...........                                                            ~                              i
2 Association of NationalSarah Oltman                                                                               rade Debt               ~                              i                                                                           $25,000.00
   Advertisers, Inc.                                             ~"el:  212-697-5950
   ,708 Third Avenue, 33rd Floor ~soltman@ana.net
    New York, NY 10017                                     __ .. ~                                                                          ~_._-_                         ~                                         ~                             ~
3L  Banijay Rights Limited                                         Andreas Lemos                                     cquired                                                i                                        ~                                 $22,680.00
   ~i he Gloucester Building                                     Tel:(+44) 20-7013-4000                           Programming
    Kensington Village                                             Fax:(+44) 20-7013-4012
                                                                                banijayrights.co                                                     —....................................!------~---......._._._........._.....-----.....__.._... --
_..London, England W14 8RF-------._...finance@                                                                            '
                                                                                                      .m..----------....._....       ------
                                                                   Deborah Donaldson                                 rade Debt                                             ~                                         ~                                 $21,044.30
4Defy Media, LLC
   498 7th Avenue, 19th Floor                                     ~~el: 212-244-4307                                                          ~                              j
    New.......York,       NY       10018                           info@defymedi      a.com                                    ._.__._
                                                                                                                                             j
                                                                                                                                            ~.___..          .. ..__._. ~         .... ................
                                                                                                                                                                                                                     i
                                                                                                                                                                                                          .......... T..
                                                                                                                                                                                                                                                  ~               ._
               .......... ........ ....... ........ .._                     _......   ... ..._._ .. _.....__.. _..    ----- -
                                                        .._..---
                                                                  ~'el: 301-588-6767                               Other                                                     ~                                        I                              i $17,500.00
5 ;T Howard Foundation
   ,601 13th Street, NW                                       Fax: 301-588-6766
    Suite 710 North                                         ~l'-HOWARD.ORG
    Washington,_DC_2000
 6 ;Seville International                                    Tel• 514-878-2282                                                                                      cquired                                                  j                                                                                                                  $11,250.00
   ;455 rue St. Antoine                                     ~sevilleinternational@filmss Programming                                                                                                                         ' ;
    Bureau 300                                               ~eville.com                                                                                                                                                     i                                                                    Ii
                                                                                                                                                                                                                                                                                                   I                                                    _.._._.            _..
   (Montreal, Canada H2Z 1J1_.....                           Ei ...._._                   ..
                                                             del: 323-381-7909                                                                                 Staffing                                                      ;                                     j                               i                                     ~         $9,975.00
 7 Creative Circle
    IPO Box 74008799                                         ICOLLECTIONSLA@CREATIVE
    Chicago,      IL     60674-8799                          ~CIRCLE.COM
                                                              ~IMFSCUSTOMERSERVICE@I Storage                                                                                                                                                                       i                                                                     ~           $4140.22
 8~Iron Mountain
    PO Box 601002                                             ~RONMOUNTAIN                                          .COM                                                                                                                                           i                                I                                     ~
    Pasadena, CA 91189                      1002                                                                   _.._... ......_                                       ___..                                                                                  _ j . _ ..                ___._ r
           .....   __........      _ . . . . __ .._.__ .          _._ .                                                                                                                                                       ~.---
                                                             ;Tel:        212-966-4426                                                                          Staffing                                                        j                                  i                                                                    (           $3,044.80
 9 ;24 Seven, LLC
    105 Maxess Road                                             Fax: 516-927-0501
    Suite 201                                                                                                                                                                                                                                                       ~                               ~
 --._...Melville, _NY                                                                                                                                                                                                                                        ---...i  _:........._.......____._._......_..._....--------......----..._~._............--._.......—.__..........._._
                            1174.x__._........------ ---..!.......__......................._..........----.._._...--------..................._.._._._..---....._._.......__..__.._—._........................._.._........._._._.....__._...................- i                                     ~                                               $2,068.58
  O,One Penn Plaza, LLC                                     ~jglick@vno.com                                                                                     Rent                                                           1                                                                     i
    ~Rec Acct                                                  i
    ~PO Box 371486                                             I
    ~Pittsbur~h, PA 15250-7486



                                                                                                                                                                                                                                                                                                                                                  basis)                  page 2
Official Form 204                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims(on a consolidated
DOGS SF:98983.1
                                                       Case 19-10872-KG                        Doc 1        Filed 04/22/19               Page 13 of 16
Debtor                   Fuse, LLC                                                                                             Case number cria~,oW~~~ 9-
                        Name




   i3air~e of creditor and cornp4ete                                 P~am~, telephone number,arrd; Nature of tine claim;fndicate if    ~~~un# +of uns~sured claim
   mailing &ddress,including xip c~t3e                               email address of ereditar ' '(far example;trade e4aim is        ~ if il~e claim is fully unsecured; fill Frt anty unsecured
                                                                     contact                      d~b~s, bank loans, cattting~ertt, ~ claim amo~nl:if clap is parfial~ly secured, fill in iot~E
                                                                                                  professional         ~untEquidated;Ciaim amount and dedt~et#ori for value of cottaterai
                                                                                                  services, and        ~, ar disputed arsetofl to ca4eutate unsecured cia~rn.
                                                                                                  governi~~ent         ~,
                                                                                                  contracts)            s                 ... ......:..............    ........T       .......     '.

                                                                                                                                           ;Total e{aien, if       Beduetion fog   Un&eeured claim
                                                                                                                                            partially              value of      f
                                                                                                                                            secured                coitateral or
                                                                                                                                                               . ' setoffi       s                 {

1 ~'alent Hub Worldwide Inc.      Fax: 646-682-7424Staffing                                                                ~                ,                   ~               ~    $1,935.75
  52 Vanderbilt Ave., Suite 1410
   New York, NY 10017
2 iWarner~Bros Domestic Cable      Deanna Valdez            cquired                                                                                                                  $1,522.38
   Distribution                    e1:818-954-426 4        Programming
  X 000 Warner Blvd, Bldg. 118
  4                                ~eanna.Valdez@warnerbro
   rcoom i~e2                      (.Vlfl

   Burbank, CA 91522-1181
3 ision Service Plan (CA)                                    nefits                                                                                                                  $1,019.22
  APO Box 45210
   San Francisco, CA 94145
4 Imagerights International, Inc.    pport@imagerights.com Other                                                                U, D                                                    $800.00
  1105 Maxess Road, Suite 201
  iMelville, NY 11747

                                                                      x: 877-844-0201                                                                                                   $561.22
5 ~flac
  '1932 Wynnton Road
 .. r.
                 GA 31999-6005
   !Columbus,................ ...-----... .._.................
                                                                                                            age                                                                         $486.00
6 ;Public Storage
    13810 Eagle Rock Blvd
     Los Angeles, CA 90065

                                                                       :516-746-7010                       ce Supplies                                                                  $222.26
7 Coffee Distributing Corp.
  1200 Broadway                                                        x: 516-742-7018
  IPO Box 766
 ;Garden City Park, NY 11040-

                                                                                                                                                                                        $190.53
      .LOBE STORAGE AND MOVING info@globemoving.com
      O. INC.
      65 BROADWAY -SUITE 301
      lew_.York, NY 10012
                       _.      I        _     _.. _ .
                                                                                                         ostage                                                                         $163.22
       urchase Power
      O Box 371874             j
      ittsburgh, PA 15250-7874
              _..                                                i
                                                                 linfo@xumo.com                              is Placeme                                                                 $145.56
       UMO LLC
        PARK PLAZA
       uite 1500
       'vine. CA 92614




                                                                                                                                 a consolidated basis)                                         page 3
Official Form 204                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims(on
ROCS SF:98983.1
                  Case 19-10872-KG      Doc 1     Filed 04/22/19      Page 14 of 16



                         1N THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

 FUSE,LLC,                                             Case No. 19-        ~)

                                Debtor.

                   CORPORATE OWNERSHIP STATEMENT(RULE 7007.1)


               Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges
to evaluate possible disqualification or recusal, the Debtor, certifies that the following is a
corporation other than the Debtor, or a governmental unit, that directly or indirectly owns 10% or
more of any class of the corporation's equity interests, or states that there are no entities to report
under FRBP 7007.1.


❑ None [check ifapplicable]

           Name:             Fuse Media, LLC
           Address:          700 North Central Avenue
                             Suite 600
                             Glendale, CA 91203




DOGS SF:98983.1
                  Case 19-10872-KG     Doc 1    Filed 04/22/19      Page 15 of 16



                         IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

 FUSE,LLC,                                           Case No. 19-       (_)

                               Debtor.

                            LIST OF EQUITY SECURITY HOLDERS


Following is the list of the Debtor's equity security holders which is prepared in accordance with rule
1007(a)(3) for filing in this Chapter 11 Case:



   Name and Last Kno~~n Address or             Security       Number of         Kind of Interest
       Place of Business of Holder              Class         Securities
 Fuse Media, LLC
 700 North Central Avenue                                                     100% ownership
 Suite 600                                                                    interest
 Glendale, CA 91203




DOGS SF:98983.1
                  Case 19-10872-KG   Doc 1     Filed 04/22/19     Page 16 of 16



                      IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF DELAWARE

 In re:                                            Chapter 11

 FUSE, LLC,                                        Case No. 19-       (_)

                              Debtor.

                        CERTIFICATION OF CREDITOR MATRIX


               Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure
for the United States Bankruptcy Court for the District of Delaware, the above captioned debtor
(the "Debtor") hereby certifies that the CreditoN Matrix submitted herewith contains the names
and addresses of the Debtor's creditors. To the best of the Debtor's knowledge, the CNeditoN
MatNix is complete, correct, and consistent with the Debtor's books and records.

               The information contained herein is based upon a review ofthe Debtor's books and
records as of the petition date. However, no comprehensive legal and/or factual investigations
with regard to possible defenses to any claims set forth in the Creditor Matrix have been
completed. Therefore, the listing does not, and should not, be deemed to constitute:(1) a waiver
of any defense to any listed claims; (2) an acknowledgement of the allowability of any listed
claims; and/or(3)a waiver of any other right or legal position of the Debtor.




DOGS SF:98983.1
